             Case 1:19-cr-00018-ABJ Document 354 Filed 03/09/20 Page 1 of 3



                       1IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,



v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

                   MOTION FOR MODIFIED PERMISSION TO TRAVEL

        Defendant, Roger J. Stone, Jr., files this Motion to modify his current permission to

travel. Mr. Stone is with his family in Akron, Ohio, for the birth of their first great-grandchild

and is scheduled to depart on March 11, 2020. Mr. Stone would like permission to stay near the

airport overnight in Cleveland, Ohio on March 10, 2020, to be able to catch an early morning

flight home. Cleveland is also located within the Northern District of Ohio.

        Counsel has communicated with Mr. Stone’s Pretrial Services Officer who has stated

Pretrial Services has no objection to the filing of this motion and requested their office be kept

advised of the Court’s ruling. Mr.   Stone   has   provided   Pretrial   Services   with   detailed

documentation of his flight plans and will provide hotel information should the Court approve

his overnight stay. Mr. Stone will contact his Officer immediately upon his return.            The

Government has been has also been contacted and has no objection to the requested modification

to travel.
         Case 1:19-cr-00018-ABJ Document 354 Filed 03/09/20 Page 2 of 3




                                        Respectfully submitted,
                                        By: /s/___________________
ROBERT C. BUSCHEL                      BRUCE S. ROGOW
BUSCHEL GIBBONS, P.A.                  FL Bar No.: 067999
D.D.C. Bar No. FL0039                  TARA A. CAMPION
One Financial Plaza, Suite 1300        FL Bar: 90944
100 S.E. Third Avenue                  BRUCE S. ROGOW, P.A.
Fort Lauderdale, FL 33394              100 N.E. Third Avenue, Ste. 1000
Telephone: (954) 530-5301              Fort Lauderdale, FL 33301
Fax: (954) 320-6932                    Telephone: (954) 767-8909
Buschel@BGlaw-pa.com                   Fax: (954) 764-1530
                                       brogow@rogowlaw.com
                                       tcampion@rogowlaw.com
                                       Admitted pro hac vice

SETH GINSBERG                          GRANT J. SMITH
299 Broadway, Suite 1405               STRATEGYSMITH, PA
New York, NY 10007                     D.D.C. Bar No.: FL0036
Telephone: (212) 227-6655              401 East Las Olas Boulevard
Admitted pro hac vice                  Suite 130-120
                                       Fort Lauderdale, FL 33301
                                       Telephone: (954) 328-9064
                                       gsmith@strategysmith.com




                                       2
         Case 1:19-cr-00018-ABJ Document 354 Filed 03/09/20 Page 3 of 3



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on March 9, 2020, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.

    United States Attorney’s Office for the               Pretrial Services (via email)
            District of Columbia
                                                 CHRISTINE SCHUCK
TIMOTHY J. SHEA                                  PRETRIAL SERVICES OFFICER
United States Attorney                           US District Court Unit
J.P. COONEY                                      Pretrial Services Agency for the District of
JOHN D. CRABB                                    Columbia
Assistant United States Attorney                 333 Constitution Ave NW Suite #2507
555 Fourth Street, NW                            Washington DC 20001
Washington, DC 20530                             Desk: (202)442-1017
Telephone: (202) 252-6886                        Main: (202)442-1000
Fax: (202) 651-3393                              Fax: (202)442-1001




                                                    By: /s/ Robert Buschel
                                                    ROBERT BUSCHEL




                                                3
        Case 1:19-cr-00018-ABJ Document 354-1 Filed 03/09/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,

               Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/
                                             ORDER

        Upon consideration of defendant Roger J. Stone, Jr.’s Unopposed Motion for Modified

Permission to Travel [Dkt. # ___], the motion is GRANTED.

It is ORDERED that the defendant may stay overnight in Cleveland, Ohio, on March 10, 2020.

Defendant shall provide Pretrial Services with a copy of this Order and his specific travel

itinerary for the trip prior to his departure from the Northern District of Ohio. Defendant may

not travel to any location aside from that set out above and must contact Pretrial Services within

the first business day by telephone upon his return.

       SO ORDERED.



                                                          _______________________________
                                                          AMY BERMAN JACKSON
                                                          United States District Judge

cc:    all counsel of record
